          Case 4:20-cr-00064 Document 1 Filed on 01/30/20 in TXSD Page 1 of 2


                                                                                     United States Courts
                                                                                   Southern District of Texas
                                                                                           FILED
                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF TEXAS                            JAN 30 2020
                                    HOUSTON DIVISION                           David J. Bradley, Clerk of Court

UNITED STATES OF AMERICA                        §

                                                                           2 0 cR 064
                                                §
~                                               §       CRIMINAL NO.
                                                §
MATTHEW ANTHONY WILLIAMS,                       §
    Defendant.                                  §

                                           INDICTMENT


THE GRAND JURY CHARGES THAT:
                                                 COUNT ONE

    Assaulting, Resisting, or Impeding Certain Officers or Employees with a Dangerous Weapon
                                    18 U.S.C. §111(a)(l) and (b)

          On or about December 28, 2019, in the Houston Division of the Southern District ofTexas,

and elsewhere,

                               MATTHEW ANTHONY WILLIAMS,

defendant herein, did knowingly use a dangerous weapon, namely, a firearm, to forcibly assault,

resist, oppose, impede, intimidate, and interfere with an employee of the United States Postal

Service, an agency of the United States government, while said person was engaged in his official

duties.

          In violation of Title 18, United States Code, Sections 111(a) and (b).




                                              Page 1 of2
        Case 4:20-cr-00064 Document 1 Filed on 01/30/20 in TXSD Page 2 of 2




                                          COUNT TWO

                        Title 18, United States Code, § 924(c)(l)(A)(iii)
              Discharging a Firearm During and in Relation to a Crime of Violence


       On or about December 28,2019, in the Houston Division ofthe Southern District of Texas,

and elsewhere,

                             MATTHEW ANTHONY WILLIAMS,

defendant herein, did knowingly use, carry, and discharge a frrearm, during and in relation to a

crime of violence for which he may be prosecuted in a court of the United States, that being Assault

Against Certain Officers or Employees, as alleged in Count One.

       In violation of Title 18, United States Code, Section 924(c)(l)(A)(iii), (3)(A).




                                                      ORIGINAL SIGNATURE ON FILE



                                              FOREMAN OF THE GRAND WRY


       RYAN K. PATRICK
       United States Attorney


BY:
       HEATHER RAE WINTER
       Assistant United States Attorney




                                            Page 2 of2
